08-4239-ag
    Weng v. Holder
                                                                                  BIA
                                                                           A79 586 283
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26 th day of January, two thousand ten.

    PRESENT:
              GUIDO CALABRESI,
              ROSEMARY S. POOLER,
              ROBERT A. KATZMANN,
                           Circuit Judges.
    _____________________________________

    MEI RONG WENG,
             Petitioner,

                     v.                                    08-4239-ag
                                                           NAC
    ERIC H. HOLDER, JR., ATTORNEY
    GENERAL, *
               Respondent.
    _____________________________________



    FOR PETITIONER:               Charles Christophe, New York, N.Y.



            *
           Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Eric H. Holder, Jr., is automatically
    substituted for former Attorney General Michael B. Mukasey as the
    respondent in this case.
FOR RESPONDENT:         Michael F. Hertz, Acting Assistant
                        Attorney General, M. Jocelyn Lopez
                        Wright, Senior Litigation Counsel,
                        Stefanie Notarino Hennes, Trial
                        Attorney, United States Department
                        of Justice, Civil Division, Office
                        of Immigration Litigation,
                        Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Petitioner Mei Rong Weng, a native and citizen of the

People’s Republic of China, seeks review of the July 28,

2008 order of the BIA denying her March 2008 motion to

reopen.   In re Mei Rong Weng, No. A79 586 283 (B.I.A. July

28, 2008).   We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).

    Because it is undisputed that Weng’s March 2008 motion

to reopen was filed nearly four years after the BIA’s April

2004 decision, the BIA properly observed that her motion

would be denied as untimely, unless she established that she

was newly eligible for asylum based on changed circumstances

                              2
arising in China.    See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii).

Contrary to Weng’s arguments, the BIA acknowledged the

evidence she submitted in support of her motion and her

corresponding assertion that conditions in China had changed

since her January 2003 hearing before the IJ.     The BIA

reasonably observed, however, that Weng’s motion offered

only a discussion of conditions in China at the time she

filed her motion, and failed to articulate how that evidence

demonstrated a change in conditions that was relevant to her

claims for relief.     Before this Court, Weng offers no

persuasive argument that the BIA erred in concluding that

while the record evidence showed that China continued to

have a poor human rights record with respect to its family

planning policy, its enforcement of that policy had not

worsened in any material respect, nor had conditions changed

in a way that gave rise to a new asylum claim.     See 8 U.S.C.

§ 1229a(c)(7)(C)(ii).     Accordingly, we find that the BIA’s

denial of Weng’s motion as untimely was not an abuse of

discretion.   See Ali, 448 F.3d at 517.

    Finally, because we lack jurisdiction to do so, we

decline to consider Weng’s argument that the BIA erred in

failing to exercise its sua sponte authority to reopen her

removal proceedings.     See id. at 518.

                                3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

The pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O'Hagan Wolfe, Clerk




                              4